                                          Case 3:18-cv-01586-JSC Document 793 Filed 05/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: PACIFIC FERTILITY CENTER                    Case No. 18-cv-01586-JSC (JSC)

                                   8    LITIGATION
                                                                                           REFRESHMENT ORDER
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                              IT IS HEREBY ORDERED that, pursuant to the Guide to Judiciary Policy, the Clerk’s
                                  13

                                  14   Office shall furnish morning refreshments and lunch for the members of the jury in the above

                                  15   entitled matter beginning May 24, 2021, for each day the jury is in trial and deliberations due to

                                  16   the pandemic and local conditions.
                                  17
                                              IT IS SO ORDERED.
                                  18
                                       Dated: May 12, 2021
                                  19
                                                                                       ______________________________________
                                  20                                                   JACQUELINE SCOTT CORLEY
                                                                                       United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
